Title: To George Washington from John Jay, 21 April 1779
From: Jay, John
To: Washington, George



Dear Sir
Philadelphia 21 April 1779

Accept my Thanks for the long & friendly Letter of the 14 Inst. which I have had the Pleasure of recieving from you. It was for many Reasons grateful to me—I value the Esteem of the wise and virtuous, and had wished to know the particulars of Transactions, respecting which only vague and unsatisfactory Reports, had come to my Knowledge. Delicacy forbid my breaking the Subject to you when here—I was sure of your Politeness, but not certain of a more than usual Degree of Confidence. The latter has now become manifest, and permit me to assure you it shall be mutual.
The Impression attempted to be made, has not taken—It passed without a single Remark. Your Friends thought it merited nothing but Silence and Neglect. The same Reason enduced me to take no Notice of it in my Answer.
I have perused the several Papers with which you favored me. The Delicacy, Candor & Temper diffused thro’ your Letters, form a strong Contrast to the Evasions & Design observable in some others—Gratitude ought to have attached a certain Gentleman to the Friend who raised him. a spurious Ambition however, has it seems made him your Enemy. This is not uncommon. To the Dishonor of human nature, the History of Mankind has many Pages filled with similar Instances; and we have little Reason to expect that the Annals of the present, or future Times, will present us with fewer Characters of this Class. On the contrary there is Reason to expect they will multiply in the Course of this Revolution. Seasons of general Heat Tumult and Fermentation, favor the Production & Growth of some great Virtues, and of many great and little Vices. Which will predominate, is a Question which Events not yet produced, nor now to be discerned can alone determine. What Parties and Factions will arise, to what objects be directed, what Sacrifices they will require, and who will be the Victims, are Matters beyond the Sphere of human Prevision. New modes of Government not generally understood, nor in certain Instances approved—want of Moderation and Information in the People—want of Abilities & Rectitude in some of their Rulers—a wide Field open for the Operations of ambition—more raised from low Degrees to high Stations, and rendered giddy by Elevation, and the Extent of their Views—Laws dictated by the Spirit of the Times, not the Spirit of Justice and liberal Policy—Latitude in Principles as well as Commerce—Fluctuation in manners, and public Counsels—Suspension of Education—Indifference to Religion, and moral Obligations &c. &c.: are Circumstances that portend Evils which much Prudence vigor and Circumspection are necessary to prevent or controul. To me there appears Reason to expect a long Storm, and difficult Navigation. Calm Repose and the Sweets of undisturbed Retirement, appear more distant than a Peace with Britain. It gives me Pleasure however to reflect, that the Period is approaching when we shall become Citizens of a better ordered State; and the spending a few troublesome Years of our Eternity in doing good to this and future Generations is not to be avoided or regretted. Things will come Right, and these States will be great and flourishing. The Dissolution of our Governments threw us into a political Chaos. Time wisdom and Perseverance will reduce it into Form, and give it Strength Order and Harmony. In this work you are (in the Stile of one of your Professions) a master builder, and God grant that you may long continue a free and accepted one.
Thus my dear Sir! I have endulged myself in thinking loud in your Hearing—it would be an Hybernicism to say in your Sight tho in one Sense more true. It is more than probable that I shall frequently do the like. Your Letter shall be my Apology—and the Pleasure resulting from Converse with those we esteem, my motive. I am Dear Sir with perfect Esteem & Regard Your most obedt Servt
John Jay
